DETAILED ACTION
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14,15 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kawamata et al..
Regarding claims 14,15 Kawamata shows a brake caliper in figures 9 and 12 in which the hydraulic channels 18 can be integrally molded into the caliper by casting.  See para 0022. Note the core at 20 and the solid porting system component at 26.  Note also figures 18-19 which appear to be the prior art device of Itsuaki et al. 8,261,889 (previously applied).
Lacking in Kawamata et al. is the specific limitation where the internal fluid porting system (formed via the solid porting system component) is formed only by the casting step.
However this appears to be the case from the language throughout Kawamata et al.
Nevertheless one having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have formed the internal fluid porting system (i.e. channels at 16-18) via a solid porting system component 26 simply to save on time and expense.  
.
Claim s 11-13,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamata in view of Bosco U.S. 2009/0250300 . 
Regarding claim 11-13,16 Kawamata lacks showing a tab and slot combination on the backing plate.
The reference to Bosco shows a backing plates with tabs - not labeled—but as per applicant's.  See the different style backing plates in figures 1 and 2 and note the slot extends down into the backing plate.  The slot in figure 2 could simply be extended down into the backing plate.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used backing plates with tabs in Kawamata, as taught by Bosco, simply to adapt the pads to different vehicles or applications.
Allowable Subject Matter
Claims 1,3-10 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 11-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123.  The examiner can normally be reached on 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER P SCHWARTZ/                                                                                                                                                                                                        Art Unit 3657



Cps
5/3/21